Citation Nr: 0018160	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  97-31 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for residuals of 
costochondritis, claimed as thoracic/low back pain.

4.  Entitlement to service connection for headaches as a 
manifestation of an undiagnosed illness.

5.  Entitlement to service connection for chest pain as a 
manifestation of an undiagnosed illness.

6.  Entitlement to service connection for fatigue as a 
manifestation of an undiagnosed illness.

7.  Entitlement to service connection for memory loss as a 
manifestation of an undiagnosed illness.  
REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1988 to 
January 1993.  His DD Form 214 indicates that he served in 
Southwest Asia during Operation Desert Shield from August 
1990 to January 1991, and during Operation Desert Storm from 
January 1991 to March 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Manchester, New 
Hampshire, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claims for benefits.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  There is no medical evidence of record which shows that 
the veteran currently has a left knee disorder, or that any 
preexisting left knee disorder was aggravated by his military 
service; the claim for service connection for a left knee 
disability is not plausible.  

3.  There is no medical evidence of record which shows that 
the veteran currently has residuals of costochondritis, 
claimed as thoracic/low back pain.  

4.  The veteran had active military service in the Southwest 
Asia theater of operations during the Gulf War.  

5.  The veteran has submitted some evidence that he currently 
has headaches, chest pain, and fatigue as chronic 
disabilities which are related to an undiagnosed illness; the 
claims are plausible.  

6.  The veteran's allegation that he currently has objective 
manifestations of memory loss as a chronic disability due to 
an undiagnosed illness is not supported by any medical 
evidence that would render the claim plausible.  


CONCLUSIONS OF LAW


1.  The veteran has not submitted well-grounded claims for 
service connection for a left knee disorder and residuals of 
costochondritis, claimed as thoracic/low back pain.  
38 U.S.C.A. § 5107 (West 1991).  

2.  The veteran has submitted evidence of well-grounded 
claims for service connection for headaches, chest pain, and 
fatigue as a chronic disabilities resulting from an 
undiagnosed illness.  38 U.S.C.A. §§ 1117(a), 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 
(May 3, 1999).  

3.  The veteran has not submitted a well-grounded claim of 
service connection for memory loss as a chronic disability 
resulting from an undiagnosed illness.  38 U.S.C.A. 
§§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's DD Form 214 indicates that he served in 
Southwest Asia during Operation Desert Shield from August 
1990 to January 1991, and during Operation Desert Storm from 
January 1991 to March 1991.  His awards and decorations 
include the Southwest Asia Service Medal with two stars, and 
the Kuwait Liberation Medal.  

Service medical records indicate that in a medical 
prescreening form, dated in November 1987, the veteran 
reported that he sprained his left knee in May 1986.  X-rays 
taken at that time were negative and a sprain was diagnosed.  
He had no problems with the knee since then.  

In a Report of Medical History, dated in November 1987, the 
veteran reported that he had a history of a "trick" or 
locked knee.  He noted that he sprained the left knee in 
1986, but that he had had no trouble with the knee since 
then.  He also reported that he coughed up blood three times 
in 1986-1987.  He lost 35 pounds, but did not go to the 
doctor.  The examination showed no pertinent abnormalities.  
In December 1997, he was referred for a consultation due to 
his history of coughing up blood.  He had no current 
complaints.  After an examination, the physician opined that 
that the episode of coughing up blood was secondary to nose 
bleed, and that the veteran was healthy as demonstrated by a 
physical examination and chest x-ray.

The service medical records contain a letter dated in March 
1988 from David C. Goodman, M.D.  The letter was to the 
effect that he treated the veteran that same month for 
sinusitis and infectious mononucleosis.  Pansinusitis was 
documented by x-ray.  Treatment for both disabilities was 
successful.  The examiner opined that given another couple of 
days of recuperation, the veteran was fit for duty with the 
Marines on March 21st.

In December 1990, the veteran was seen for complaints of pain 
in the lateral aspect of both knees after a physical fitness 
test.  Clinical evaluation revealed point tenderness over the 
lateral aspect of both knees.  Further examination was 
unremarkable.  The assessment was lateral/collateral ligament 
strain.  Motrin was prescribed.  

In a Report of Medical History, dated in February 1991, the 
veteran reported that he had never had a "trick" or locked 
knee.  However, he noted that he pulled the ligaments and 
cartilage in his left knee in April 1986.  Physical 
examination at that time was clinically normal.  In June 
1991, the veteran was seen for complaints of sinusitis.  X-
rays showed marked membrane thickening in the right antrum of 
the paranasal sinuses and conspicuous demineralization of the 
ethmoid cell walls.  The ethmoids were clouded and there was 
some suggestive clouding of the right frontal ethmoid.  The 
sphenoid sinus was normal.  He was treated with antibiotics, 
and on June 18, 1991, it was noted that the condition was 
nearly resolved.  

In September 1991, he was seen for complaints of right mid-
back pain with deep inspiration or coughing.  He had no 
shortness of breath and no wheezing.  Physical evaluation 
revealed point tenderness in the mid-back part of the spine.  
The assessment was costochondritis.  He was given an 
injection of Lidocaine and reported immediate pain relief.  
No further complaints of back pain were indicated.  

In a Report of Medical History completed in October 1992, the 
veteran indicated that he had coughed up blood.  He also 
reported that he had frequent severe headaches, sinusitis, 
shortness of breath, recurrent back pain, a "trick" or 
locked knee.  He reported "no" to loss of memory or 
amnesia.  Upon separation examination in October 1992, it was 
noted that the veteran had one episode of mechanical low back 
pain which lasted three days.  It was treated as 
costochondritis.  It was not considered disabling.  It was 
also noted that he had a history of sinusitis times two which 
was treated with antibiotics.  The condition cleared without 
problem and was not considered disabling.  The pilonidal 
sinus tract was non-inflamed.  Intermittent pain associated 
with overuse of both knees was indicated.  Clinical 
evaluation revealed normal range of motion, and the condition 
was not considered disabling.  

At a VA examination in November 1994, the veteran complained 
of headaches, sharp chest pain, chronic fatigue and memory 
loss since his return from the Gulf War.  He stated that his 
health status before his deployment was very good.  He began 
to experience headaches during the Gulf War and they 
continued.  The other symptoms began within 12 months of his 
return.  It was noted that he had been exposed to smoke from 
burning oil fields and pills for nerve gas.  Clinical 
evaluation was essentially within normal limits.  An ECG was 
normal.  A chest X-ray showed no active disease and the heart 
was not enlarged.  The diagnoses were:  headaches; fleeting 
sharp chest pains; chronic fatigue; and memory loss for 
recent events.  

A VA progress note, dated in June 1995, indicates that the 
veteran was seen for follow-up examination.  He continued to 
complain of headaches which were treated with Percocet.  The 
fleeting chest pain also continued and the episodes typically 
lasted for about 15 seconds.  He experienced recurrent colds 
and chronic fatigue, and his memory loss for short-term 
events persisted.  He could sleep 12 hours a day and he still 
felt tired.  There was no evidence of sleep apnea, and the 
lungs were clear.  The assessment was multiple illnesses with 
overlapping symptoms and causes (etiology undetermined at 
that time).  

At a VA general medication examination in October 1995, the 
veteran reported that he worked as a police officer.  Prior 
to that, he was employed with a furniture store.  He lost 
time from that job due to headaches.  He stated that he had a 
history of migraine headaches, recurrent sinusitis, and 
fatigue.  The headaches were treated with Percocet and 
nonsteroidal anti-inflammatory drugs.  He indicated that his 
father and brother also suffered from migraine headaches.  
The headaches encompassed the entire head and were associated 
with photophobia.  He described them as severe in intensity.  
He experienced recurrent sinusitis since January 1993 and had 
been on chronic antibiotic treatment.  He currently had no 
active sinusitis.  He described his chest pain as sharp and 
stabbing, accompanied by shortness of breath.  The episode 
typically lasted for five seconds.  There was no provocation 
and no aggravating factors.  The attacks were rare.  He 
complained that he was tired all the time and could sleep 
between 12 and 15 hours at a time.  He complained of short-
term memory loss, mainly losing track of paperwork and 
objects.  
Clinical evaluation of the veteran revealed no evidence of 
sinusitis.  His frontal and maxillary sinuses were nontender 
and oral examination was negative.  The etiology of the chest 
pain was unknown.  An ECG showed normal sinus rhythm and no 
murmurs.  Blood pressure was 112/70 and pulse was 60.  The 
lungs were clear to auscultation.  Neurologically, the 
veteran was intact.  He complained of short-term memory 
impairment, but no evidence of this was seen on examination.  
Cranial nerves II through XII were normal.  The final 
diagnoses included:  history of migraines; recurrent 
sinusitis, not currently active; rare chest pain with 
shortness of breath, etiology unknown; and fatigue.  

In a November 1997 statement, the veteran's father related 
that the veteran experienced several problems since he 
returned from the Persian Gulf War.  He experienced shortness 
of breath, sinus congestion, and drainage.  He tired easily, 
and had frequent and severe headaches.  He also had a knee 
problem.  

In a November 1997 statement, the veteran's spouse related 
that the veteran had several health problems since his return 
from the Gulf War.  She witnessed him experiencing severe 
headaches that lasted for several days.  During the 
headaches, he was unable to perform any fatherly or spousal 
duties, and was unable to work at his job as a policeman.  He 
also experienced stabbing chest pains that seemed to choke 
him, and caused him to lose sleep at night.  As a result, he 
was often fatigued.  

In a November 1997 statement, the veteran's mother related 
that the veteran had health problems since his return from 
the Gulf War.  He suffered from severe headaches, periods of 
shortness of breath, and low energy.  He often was unable to 
carry out the basic tasks of life.  She indicated that these 
problems were not present before his deployment.  

At a VA examination in June 1998, the veteran reported that 
he was tired all the time.  He slept six to eight hours a 
night, but he woke up feeling tired.  He worked three jobs.  
His primary position was as a police officer, but he also 
worked at the sheriff's office and in a lumber mill.  He 
reported chronic rhinorrhea with clear nasal discharge which 
was treated with Flonase.  He denied purulent nasal discharge 
and stated that he had never had any sinus films taken.  He 
complained of intermittent chest pain which was characterized 
by pressure in the sternal region.  The pain lasted 
approximately 15-45 seconds and might occur at any time.  
Some degree of breathlessness was associated with the chest 
pain.  He denied wheezing or dyspnea.  Clinical evaluation 
revealed that the nares were patent without septal deviation, 
and there was no evidence of exudate.  The turbinates on the 
right were clearly visualized; the turbinates on the left 
were hyperemic and erythematous.  There was no palpable pain 
or pressure on the neck, maxillary surfaces, around the 
orbits, or in the forehead.  The lungs were clear to 
auscultation, and there were no wheezes on forced exhalation.  
The heart demonstrated regular rate and rhythm without 
murmurs, rubs, or gallops.  S1 and S2 were normal.  Cranial 
nerves II through XII were grossly intact.  The diagnoses 
were sinusitis, evidence insufficient to diagnose, and 
chronic fatigue which did not meet the criteria.  

II.  Analysis

The threshold question on this case is whether the veteran 
has presented well-grounded claims.  38 U.S.C.A. § 5107 (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If he 
has not, the claims must fail and there is no further duty to 
assist in their development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  That decision upheld an 
earlier decision of the United States Court of Appeals for 
Veterans Claims which made clear that it would be error for 
the Board to proceed to the merits of a claim which is not 
well grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  See 
also Morton v. West, 12 Vet. App. 477, 480 (1999) (noting 
that the Federal Circuit, in Epps v. Gober, supra, "rejected 
the appellant's argument that the Secretary's duty to assist 
is not conditional upon the submission of a well-grounded 
claim").  See also Schroeder v. West, 12 Vet. App. 184 
(1999) (en banc order).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet. App. 19 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions.  
Therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well grounded.  See, e.g., Voerth v. West, 13 Vet. App. 
117, 120 (1999) ("Unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, cannot 
form the basis of a well-grounded claim."); Bostain v. West, 
11 Vet. App. 124, 127 (1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Magana v. Brown, 7 Vet. App. 224 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

A.  Service Connection, In General

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service or 
active duty for training.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  To establish a showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  See also Rose v. West, 11 Vet. 
App. 169 (1998); Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

In order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet. 
App. 209, 213 (1999) (en banc), citing Caluza v. Brown, 7 
Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table), and Epps, supra.  Alternatively, under 38 
C.F.R. § 3.303(b) (1999), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307 (1999)) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
veteran's present condition.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1998).

Although the claim need not be conclusive, the statute 
[38 U.S.C.A. §5107] provides that [the claim] must be 
accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Montgomery v. Brown, 
4 Vet. App. 343 (1993).  

Left Knee Disorder and Residuals of Costochondritis

Service medical records reflect that the veteran was seen for 
complaints of left knee pain in December 1990.  The 
assessment was lateral/collateral ligament strain.  In 
September 1991, he was seen for complaints of mid-back pain, 
particularly with deep inspiration.  The assessment was 
costochondritis which was treated with an injection of 
Lidocaine.  No further complaints were reported.  Upon 
separation examination in October 1992, the examiner noted 
that there was intermittent pain associated with overuse of 
the veteran's knees.  However, clinical evaluation revealed 
normal range of motion of both knees, and no disability was 
diagnosed.  Similarly, it was noted that the veteran had been 
treated on one occasion for mechanical back pain which was 
diagnosed as costochondritis.  No residual disability was 
present upon separation examination.  Current medical 
evidence does not document any treatment for, or a diagnosis 
of, either a left knee disorder or residuals of 
costochondritis, claimed as thoracic/low back pain.  As there 
is no current medical evidence to establish the presence of 
these two claimed disabilities, there can be no valid claim.  
See Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

To the extent that the veteran may be asserting that any 
preexisting left knee disorder was aggravated by his military 
service, the Board notes that there is no indication that the 
disability increased in severity during service.  See 
38 C.F.R. § 3.306(b) (1999); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).  As noted above, he was seen on one occasion 
in service and the assessment was lateral/collateral ligament 
strain.  Upon separation examination, no residual disability 
associated with the left knee was reported.  Accordingly, the 
Board finds that this episode in service would, at most, be 
considered a temporary flare-up, and temporary flare-ups, 
even in service, will not be considered sufficient to 
establish an increase in severity.  See Hunt v. Derwinski, 
1 Vet. App. 292, 295 (1991), Browder v. Brown, 5 Vet. App. 
268, 271 (1993).  Hence, a well grounded claim for service 
connection for a left knee disorder based on aggravation has 
not been presented.  

Although we are mindful of the veteran's assertions that he 
currently has a left knee disorder and residuals of 
costochondritis, the Board points out that the only evidence 
that would support his claims is found in his own statements.  
However, lay evidence is inadequate to establish a medical 
diagnosis.  See King, Voerth, Bostain, Espiritu, supra.  
Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) of presenting well-grounded 
claims for service connection for a left knee disorder and 
residuals of costochondritis, claimed as thoracic/low back 
pain; and those claims must be denied.  

B.  Service Connection for 
Manifestations of an Undiagnosed Illness, In General.

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation:  (Note:  As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded).  

The revised regulation is as follows:  

(a)(1)  Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.  
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.  
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.  
(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.  
(5)	A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1)  Fatigue 
(2)  Signs or symptoms involving skin 
(3)  Headache 
(4)  Muscle pain 
(5)  Joint pain 
(6)  Neurologic signs or symptoms 
(7)  Neuropsychological signs or symptoms 
(8)  Signs or symptoms involving the 
respiratory system (upper or lower) 
(9)  Sleep disturbances 
(10)  Gastrointestinal signs or symptoms 
(11)  Cardiovascular signs or symptoms 
(12)  Abnormal weight loss 
(13)  Menstrual disorders. 
(c)	Compensation shall not be paid under 
this section:  
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs.  
(d)	For purposes of this section:  
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War.  
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.  

38 C.F.R. § 3.317 (1999).  

A well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99 (May 3, 1999).

With respect to the second and fourth elements, evidence that 
the illness is "undiagnosed" may consist of evidence that 
the illness cannot be attributed to any known diagnosis or, 
at minimum, evidence that the illness has not been attributed 
to a known diagnosis by physicians providing treatment or 
examination.  The type of evidence necessary to establish a 
well grounded claim as to each of these elements may depend 
upon the nature and circumstances of the particular claim.  
Medical evidence would ordinarily be required to satisfy the 
fourth element, although lay evidence may be sufficient in 
cases where the nexus between the chronic disability and the 
undiagnosed illness is capable of lay observation.  

For purposes of the second and third elements, the 
manifestation of one or more signs or symptoms of undiagnosed 
illness or objective indications of chronic disability may be 
established by lay evidence if the claimed signs or symptoms, 
or the claimed indications, respectively, are of a type which 
would ordinarily be susceptible to identification by lay 
persons.  If the claimed signs or symptoms of undiagnosed 
illness or the claimed indications of chronic disability are 
of a type which would ordinarily require the exercise of 
medical expertise for their identification, then medical 
evidence would be required to establish a well grounded 
claim.  With respect to the third element, a veteran's own 
testimony may be considered sufficient evidence of objective 
indications of chronic disability, for purposes of a well 
grounded claim, if the testimony relates to non-medical 
indicators of disability within the veteran's competence and 
the indicators are capable of verification from independent 
sources.  

Initially, the Board notes that the veteran's DD Form 214 
reflects that he served in the Southwest Asia theater of 
operations from August 1990 to March 1991.  Accordingly, the 
Board finds that the veteran had active military service in 
the Southwest Asia theater of operations during the Gulf War.  

Headaches, Chest Pain, and Fatigue

The veteran's claims for service connection for headaches, 
chest pain, and fatigue as a chronic disability resulting 
from an undiagnosed illness, are well grounded.  

The veteran has submitted medical evidence of a nexus, i.e., 
the November 1994, October 1995, and June 1998 VA examination 
reports in which the examiners indicated that the etiology of 
the veteran's headaches, chest pain, and fatigue was unknown.  
These reports essentially suggests a relationship between the 
veteran's symptoms of headaches, chest pain, and fatigue 
(which he has been complaining of essentially since his 
discharge from the Gulf) and conditions for which the VA 
examiners did not ascribe a known clinical diagnosis.  Hence, 
the Board finds that they constitute at least some evidence 
suggesting a nexus between the veteran's claimed symptoms and 
an undiagnosed illness.  However, the Board also finds that 
the current evidence is insufficient upon which to grant the 
benefits sought, and a remand of these issues is necessary 
for further evidentiary development.  

Memory Loss

The veteran's claim for service connection for memory loss as 
a chronic disability resulting from an undiagnosed illness is 
not well grounded.  Although the veteran has complained of 
short-term memory loss since his service in the Gulf War, and 
he has undergone numerous examinations during which he 
complained of this impairment, the veteran has not presented 
any proof of objective indications of the claimed memory 
loss.  In fact, upon VA examination in October 1995, the 
examiner stated that there was no evidence of any short-term 
memory impairment upon clinical evaluation.  Therefore, the 
Board concludes that the veteran's claim for service 
connection for memory loss as a chronic disability resulting 
from an undiagnosed illness is not well grounded.  
ORDER

Service connection for a left knee disorder and residuals of 
costochondritis, claimed as thoracic/low back pain is denied.  

To the extent only that the claims for service connection for 
headaches, chest pain, and fatigue as chronic disabilities 
resulting from an undiagnosed illness are well grounded, the 
appeals are granted, subject to the following remand 
directions of the Board.  

Service connection for memory loss as a chronic disability 
resulting from an undiagnosed illness is denied.  


REMAND

Service medical records reflect that the veteran was treated 
for sinusitis, and X-rays indicated that the ethmoids were 
clouded.  Upon separation examination in October 1992, no 
chronic disability was diagnosed.  The veteran has reported 
that he has had episodes of sinusitis since his discharge 
from service.  This evidence could potentially serve to well 
ground is claim.  Although VA does not have a statutory duty 
to assist a claimant in developing facts pertinent to a claim 
that is not well grounded, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995). 

Moreover, as discussed above, the Board has found that the 
veteran's claims for service connection for headaches, chest 
pain, and fatigue as chronic disabilities resulting from an 
undiagnosed illness are well grounded.  Therefore, VA now has 
a duty to assist the veteran in developing those claims.  In 
reviewing the record, the Board has determined that the 
evidentiary development outlined below is necessary before a 
final decision may be issued.  
The Board notes that the criteria for diagnosing chronic 
fatigue syndrome, 38 C.F.R. § 4.88a, was revised effective 
July 15, 1995.  [A new Diagnostic Code 6354 was also 
established so that once service-connected, disability 
ratings might be uniformly effectuated].  Specifically, the 
pertinent VA regulation concerning the diagnosis of chronic 
fatigue syndrome reads as follows:

(a) For VA purposes, the diagnosis of 
chronic fatigue syndrome requires: 

(1)  new onset of debilitating fatigue 
severe enough to reduce daily activity to 
less than 50 percent of the usual level 
for at least six months; and

(2)  the exclusion, by history, physical 
examination, and laboratory tests, of all 
other clinical conditions that may 
produce similar symptoms; and

(3)  six or more of the following: 
(i)	acute onset of the condition, 
(ii)	low grade fever, 
(iii)	nonexudative pharyngitis, 
(iv)	palpable or tender cervical or 
axillary 	lymph nodes, 
(v)	generalized muscle aches or 
weakness, 
(vi)	fatigue lasting 24 hours or 
longer after 	exercise, 
(vii)	headaches (of a type, 
severity, or pattern that is 
different from headaches in the 
pre-morbid state), 
(viii)	migratory joint pains, 
(ix)	neuropsychologic symptoms, 
(x)	sleep disturbance. 

38 C.F.R. § 4.88a (1999).  
Accordingly, the case is remanded to the RO for the following 
development:  

1.  The RO should contact the veteran and 
obtain the names and addresses of all medical 
care providers who have treated the veteran 
for headaches, chest pain, and fatigue since 
his discharge from service.  After securing 
the necessary release(s), the RO should 
request the records which are not already 
contained in the claims folder.  The veteran 
should also be advised to submit indicators of 
disability with regard to headaches, chest 
pain and fatigue.  This may include evidence 
of time lost from work or evidence affirming 
changes in his appearance, physical abilities 
and emotional attitude, etc.

2.  The RO should advise the veteran that he 
should submit medical evidence of treatment of 
sinusitis since discharge from service, to 
include medical evidence that he currently has 
chronic sinusitis that is etiologically 
related to the sinusitis for which he received 
treatment in service.  If a well-grounded 
claim of service connection for sinusitis is 
submitted, appropriate development should be 
undertaken, and the RO should reconsider this 
issue.  

3.  The RO should obtain the veteran's 
complete VA outpatient treatment records since 
June 1998.  Once obtained, all records must be 
associated with the claims folder.  

4.  Following completion of the above 
development, the veteran should be afforded a 
general medical examination and specialty 
examinations in neurology and cardiology with 
regard to his claims concerning headaches, 
chest pain, and fatigue as chronic 
disabilities resulting from an undiagnosed 
illness.  The RO should provide the examiners 
a list of the symptoms the veteran is claiming 
are manifestations of an undiagnosed illness.  
The claims folder and a copy of this REMAND 
must be made available to and be reviewed by 
the examiners prior to the examinations.  

(a)  Each examiner should note and detail 
the veteran's reported symptoms relevant 
to the specific disability for which he 
is being examined.  All clinical tests 
indicated should be accomplished.  

(b)  Each examiner should determine if 
there are any objective medical 
indications that the veteran is suffering 
from the reported symptoms and all 
opinions expressed should be supported by 
reference to pertinent evidence of 
record.  

(c)  The general medical examiner should 
ascertain the veteran's work history, 
including the number of jobs worked 
simultaneously and the hours worked per 
week, and determine whether it is at 
least as likely as not that the veteran 
has chronic fatigue syndrome (see 
criteria listed above) or whether it is 
at least as likely as not that his 
complaints of fatigue are attributable to 
another known diagnostic entity, to an 
undiagnosed illness, or to normal fatigue 
based on his lifestyle.  

(d)  The neurology specialist should 
determine whether there is objective 
evidence that the veteran suffers from 
chronic headaches and whether it is at 
least as likely as not that the veteran's 
reported symptoms of headache are 
attributable to a known diagnostic entity 
(such as migraine headaches) or to an 
undiagnosed illness.  If the symptoms are 
attributable to an undiagnosed illness, 
the examiner should be asked to determine 
if there is affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the Gulf 
War, or that the undiagnosed illness was 
caused by a supervening condition or 
event that occurred between the veteran's 
most recent departure from service during 
the Gulf War.

(e)  The cardiovascular specialist should 
determine whether there are objective 
indications of a chronic disability 
manifested by chest pain.  The examiner 
should also determine if it is at least 
as likely as not that the veteran's 
reported symptoms of chest pain are 
attributable to a known diagnostic entity 
or to an undiagnosed illness.  If the 
symptoms are attributable to an 
undiagnosed illness, the examiner should 
be asked to determine if there is 
affirmative evidence that the undiagnosed 
illness was not incurred during active 
service during the Gulf War, or that the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from service during the 
Gulf War. 

5.  Following completion of the foregoing, the 
RO must review the claims folder and ensure 
that all of the foregoing development actions 
have been conducted and completed in full.  If 
any development is incomplete, including if 
the requested examinations do not include all 
test reports, special studies or opinions 
requested, the RO should return the 
examination report to the examining physician 
and request that all questions be answered.  

6.  When the above development has been 
completed, the issues should be readjudicated 
by the RO.  If any of the determinations 
remain adverse to the veteran, he and his 
representative should be issued a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 



